Earl Warren: You may proceed, Ms. Rosenberg.
Beatrice Rosenberg: On the issue beyond procedure which was in this case, as we see it, the question is whether the one who transports a stolen vehicle in interstate commerce in violation of what is now 2312 can ever be guilty of receiving and concealing, specifically, we rest on concealing, that same automobile which he had transported. In other words, a violation of 2313, and it comes down to the question of whether the transporter is covered by the word "whoever" in 2313. And on that, we think the answer must be yes in a proper case where acts of concealment are proved. He can, the transporter can properly be found guilty of a violation of 2313 because 2313 punishes not only receives, conceals and stores but sells and disposes of an automobile. And on its face and in the legislative history, it seems evident that whoever sells an automobile may very well be the transporter. And by the same token, there is no reason we -- whoever concealed as not covering the transporter.
William J. Brennan, Jr.: (Inaudible)
Beatrice Rosenberg: Receives -- if "receive" is part of the transportation, then it was being to me that that would be so much a part of that transaction, that receipt alone, unless it were a discreet act in some fashion. I suppose it is possible to imagine a situation where someone transport and then subsequently in some other transaction, receive that same automobile.
William J. Brennan, Jr.: It might be a different transaction.
Beatrice Rosenberg: That's a different transaction, that's right.
William J. Brennan, Jr.: (Inaudible)
Beatrice Rosenberg: No.
William J. Brennan, Jr.: (Inaudible)
Beatrice Rosenberg: Of whoever?
William J. Brennan, Jr.: (Inaudible)
Beatrice Rosenberg: I think not. I think what happens is that Congress has covered situations here which are posed, that is what is punishing or various act, receipt, concealment, store. Now, some of these are normally the actions of only the receiver of so-called offense. And receipt would be that -- would -- receipt would be the kind of an act that would apply only to offense.
William J. Brennan, Jr.: (Inaudible)
Beatrice Rosenberg: On the other hand, sell and dispose of could be either offense or somebody else.
William J. Brennan, Jr.: (Inaudible)
Beatrice Rosenberg: Well, I -- for example -- I think not, Your Honor, because -- for example, somebody can sell, now, could he may simply bought it and not sell?
William J. Brennan, Jr.: (Inaudible)
Beatrice Rosenberg: Well, let me say this. We -- the question, as I see, we start at the premise, you are saying if it's one transaction, obviously a transporter can receive.
William J. Brennan, Jr.: (Inaudible)
Beatrice Rosenberg: In some --
William J. Brennan, Jr.: (Inaudible)
Beatrice Rosenberg: That's right.
William J. Brennan, Jr.: (Inaudible)
Beatrice Rosenberg: That's right. Now, therefore, a transporter can receive if it's separate. Therefore, a transporter can conceal, certainly, if it's separate.
Speaker: (Voice Overlap) --
Beatrice Rosenberg: And as I -- As I understand my opponent or at least the only issue I think that's really here, even whether we look at the indictment or not, since -- since it's -- if it's possible for a transporter to conceal, then either we have to take the situation in the light most favorable to the Government and say, "Well, it's possible, and you haven't shown that that isn't the fact. It's possible to separate or else, we go to the record and say in this case, it is separate from the transportation. But in any event, the only issue in this case at this point from -- from the indictment is, can a transporter, dealing with the vehicle he has transported, conceal it?
Charles E. Whittaker: (Inaudible)
Beatrice Rosenberg: Well, as I understand the recent decisions of this Court, Your Honor, that it's not -- it's the Court that has made that distinction. The rule of (Inaudible), it seems to me, has made it significant as I didn't -- as heretofore it has not seem to us significant, whether there was, whether the transactions were committed or I mean whether the offenses charged with the result of one transaction or two. This is not to say that if it's one transaction, it's necessarily one offense. But -- well, let's start with the Bell case. The Bell case said, where two women are transported in one car, that's one offense.
Charles E. Whittaker: (Inaudible)
Beatrice Rosenberg: That's right.
Charles E. Whittaker: (Inaudible)
Beatrice Rosenberg: Well, I am saying that not that particular set, the act of taking involves taking into possession. But I -- I can imagine a situation where while it was still in interstate commerce, the transporter of the vehicle gave it to a confederate who concealed the change and now, they painted it and then he took it back. Now, on petitioner's scenery that a transporter of a stolen motor vehicle can never be guilty of 2313 even on that set of facts, he wouldn't be guilty of receiving it.
Earl Warren: Well, Ms. --
Charles E. Whittaker: (Inaudible)
Beatrice Rosenberg: And if you're not restricting the face of the indictment that here, the record shows discreet acts of concealment, which were -- which were a part in the transportation and in addition of the transportation and the jury saw that.
Earl Warren: Ms. Rosenberg, may I ask you this question. Can -- can you conceive of any set of circumstances wherein a person would knowingly transport a car in interstate commerce in violation of this section, and at the same time, not have the intention to conceal that theft from the authorities or from the true owner or from whomever you might choose?
Beatrice Rosenberg: Well, no, Your Honor, I think that would be most unlikely but I don't think that --
Earl Warren: All right. Now, may I ask you this, and if that is true, where are you going to start by saying that at a certain point, concealment becomes a crime separate from that of stealing the car and transporting it across state lines?
Beatrice Rosenberg: I think when the acts of concealment are beyond the type of concealment that's involved merely in the taking of the car. And --
Earl Warren: Well, the man is going from California to New York, he steals a car to drive to New York, everytime he puts it in a garage --
Beatrice Rosenberg: No, I -- I think --
Earl Warren: -- or -- or puts it in the side road, is he guilty of separate concealment?
Beatrice Rosenberg: I think not.
Earl Warren: Or any concealment separate from -- from the transporting?
Beatrice Rosenberg: Well, it becomes a question to be in effect. I think that -- I think that -- let me say this, that if the act of concealment is simply throwing a car in a garage that is part of the transportation, that -- that -- to me, that isn't a question of multiple sentence, that's a question of what is meant by concealment as used in the statute. That is -- I think, and I think there is a support in some of the older common law cases which -- that concealment means some active -- reducing to your own possession, beyond that. And so I think that if you just -- just throwing in a public garage may well not be storage either under this, but that if you have a special hiding place and you store it in that special kind of a hiding place and certainly, when you perform the kinds of act of concealment which normally seem to be the basis of prosecution, which is changing the motor number that's on the motor and repainting the car as was done here or getting fictitious bills of sale, that type of concealment is involved in merely changing the character, but that's so separate and apart from the transportation. And as a matter of fact --
Earl Warren: Do you think --
Beatrice Rosenberg: -- while the --
Earl Warren: -- do you think Congress made that distinction? I'm not saying --
Beatrice Rosenberg: Well, I think that goes to what -- I think that opens a definition of what is concealment. And I think there is -- there is room for interpretation. And I think what's interesting, Your Honor, I don't know whether one can draw conclusions from this or not, but the cases on page 36 of our brief in which the Court have said, even if it's part of one transaction, all except two, I have done there, all except New York but that's a mistake, I am sorry, it's also Madsen up above in 165 F. 2d 507. That's also a case on direct appeal.
Earl Warren: Where are you reading from?
Beatrice Rosenberg: Page 36 of our brief.
Earl Warren: Oh, of your brief. Pardon me.
Tom C. Clark: (Inaudible)
Beatrice Rosenberg: Madsen, it's not an incorrect citation, it stands for the proposition but it's -- it's a case that came up on direct appeal rather than on collateral attack. And what's interesting, as I say, I don't know how much of a conclusion one can drew up on it, but what's interesting is that whenever you get the facts of these concealment cases as you do in Madsen and as you do in the cases that are cited on page -- on Footnote 9 as to the crime of concealment, Footnote 9 on page 30, whenever you actually have the facts, you find that the charge of concealment is supported by acts that are other than simply transporting it, that they are somewhat similar in character of the acts here of trading four, five -- it's like changing motor numbers which is a common one.
Tom C. Clark: Suppose you just went up --
Beatrice Rosenberg: Well --
Tom C. Clark: (Inaudible)
Beatrice Rosenberg: Well, as I say, I think that there is room for interpretation as to what is concealment. And I think it may well be when the issue comes up that one has to define concealment as meaning something than the concealment that's just inherent in the facts of transportation.
William J. Brennan, Jr.: Suppose before he drove away, he had a pair of fake New York license plates and he replaced the California plates with that.
Beatrice Rosenberg: Well, I think that's -- that's some affirmative act.
William J. Brennan, Jr.: That's -- that's concealment before he starts moving it (Voice Overlap) --
Beatrice Rosenberg: Well, all that the statute requires is that you conceal a car which is moving in or part of interstate commerce. The statute -- I mean the concealment and the storage and the selling and so forth doesn't -- presumably one could steal a car, sell it for somebody there with the intention of having to sell it, driving at away.
Felix Frankfurter: I suppose -- I am not suggesting that the statute --
Beatrice Rosenberg: And not transport at all.
Felix Frankfurter: I'm not suggesting the statute is this, but I suppose Congress could provide -- have a Dyer Act -- what's the maximum? Five years, and then provide if, however, the judge finds that upon conviction that the defendant exercised particular care to elude detection he may give up to 10 years that that would be an unquestionable statute, wouldn't it?
Beatrice Rosenberg: Oh, I think, as I understand my opponent, he is not arguing that Congress couldn't do it. The question is what the Congress should do.
Felix Frankfurter: I understand that, I understand that but I am -- I know I'm in the realm of constitutional law. But in construing what Congress did and trying to find whether there was ambiguity, we just plead up in the (Inaudible) etcetera, what it is that Congress intended by this concealment and you are arguing concealment doesn't mean something that's inherent part but of course, he doesn't want to be caught but if he takes extra steps to make it difficult even for the FBI to discover him, that may make another offense.
Beatrice Rosenberg: Well, insofar as we have any in the case, and it's set forth in our brief, I don't think I can to get it, it seems to me quite clear that Congress intended to reach separately, the man who stole a car and sold it whether he was a transporter himself or not. And so to the extent that 2313 covers, whoever receives, conceals, sells and so on, and sells, I think it's clear they intended to cover situations which might be either that is there were -- some of the things they prohibit that would be normally be done by the offense.There is some that might be done by either.
Charles E. Whittaker: As I understand, your argument is (Inaudible)
Beatrice Rosenberg: Yes, that's my argument, Your Honor. And as I say the thing that --
Felix Frankfurter: But is that -- is that discussed, that line taking in the cases you cite on page 36?
Beatrice Rosenberg: Well --
Felix Frankfurter: Or do the facts -- do the -- are the facts such as to -- of the fact at each case, an extra endeavor such as, instead of -- as you reach a big town, whether it's Indianapolis or New York or Chicago, don't park inside the town but park outside in a little small village etcetera, are the facts such that the opinions are to be read in the light of such facts?
Beatrice Rosenberg: Well, this is -- I think I never completed what I started to say about the case on page 36, that where we have the facts, which is in Madsen, the only one way where the facts are really spelled out and integrate, it is clearly a situation like this where they were changing motor numbers and all sorts of that. Now, what happens in the other cases though is that they come up on collateral attack. There are either pleas of guilty or somebody later on has made this allegation. And the Court, for that reason, the courts have said in line with the principles of Blockburger and so on as they understood them, well, even accepting your allegation that there is one transaction, it would still be two separate offenses under Blockburger and so on. But we don't have the facts in those cases.I can't tell. But what's interesting to me is that going through it insofar -- in preparing this argument and reading as many cases as I could, the cases that -- that involved concealment where even some that -- where there were concurrent sentences and -- so that the issue wasn't raised, but it seemed to me that in general, this whole line of cases may well be academic, of course, insofar as you can tell from the reported cases. Charges of concealment have usually been supported with proofs of acts of -- separate acts of concealment like this case here. Now, I don't know how much -- I don't know what -- when one can get to that because there is no question that a tremendous number of Dyer Act convictions are disposed of by pleas of guilty that 9%, I think, figure show. But --
Charles E. Whittaker: 90%?
Beatrice Rosenberg: -- it is interesting that in the report -- in the reported cases, the acts of concealment are almost dual way, separate acts, and that the -- one did announce his general principle have come up on collateral attack.
Earl Warren: Mr. Woolsey.
Speaker: Can I ask you one question?
Clarence O. Woolsey: Yes, sir.
Speaker: The portion of the trial transcript that is printed here (Inaudible)
Clarence O. Woolsey: No, sir, there is not.
Speaker: You don't dispute that.
Clarence O. Woolsey: I do not dispute. If I may, I'd like to return to the question Mr. Justice Harlan asked me in connection with the persons who transports and sells. I believe that in reply, I indicated that there were two separate punishable offenses. I now believe I'm inaccurate in that. The answer is this. I think that under the legislative history of this Act which says nothing about the type of punishment the Government insists upon in this case, that the prosecutor is given a choice as to which section he should proceed under in the case of one person, transporting and selling the automobile, the same with one person transporting and storing.
Speaker: In other words, you limit the application of Section 4 to non-transporters.
Clarence O. Woolsey: No, sir, I -- I wouldn't say that. I think they have two avenues to proceed upon. If one man transported and sold this automobile --
Speaker: Yes.
Clarence O. Woolsey: -- then, I think, from the legislative history, all they intended to give this prosecutor was the choice, let him take his choice as to which avenue he should proceed in rather than bundle him together or put him in two counts and give this man multiple punishment for one transaction. As far as this transcript is concerned, I -- as I understand, I am justified in the position that it should be limited to the first 52 pages. There is no dispute as to the facts in the first 52 pages. If I am sustained in that position, I understand this Court can decide this on the question raised by the petitioner. If, however, the balance of this record, which was supplied by the Government, can be considered, I am still in no position and I cannot dispute the truth of the facts which are stated therein. Consequently, I think that takes us away from the Ladner case. In the absence of such a dispute, it would seem to me that this Court can, if it decides to consider this additional record, dispose of this case on the question raised.
Earl Warren: Mr. Woolsey, on behalf of the Court, I would like to express our appreciation for the service you've rendered to this impecunious defendant. And we know that the fact that you came from -- far away as Missouri to undertake this without any compensation to yourself and in the interest of seeing justice done, it is great satisfaction to us. Thank you very much.
Clarence O. Woolsey: Privilege is mine, Your Honor.
Earl Warren: Thank you, Ms. Rosenberg, for your representation of the Government.